SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

475
CA 10-00935
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


RICHIE VARGAS, CLAIMANT-APPELLANT,

                      V                                            ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 111449.)


PAUL WILLIAM BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Jeremiah J.
Moriarty, III, J.), entered July 2, 2009 in a personal injury action.
The order granted the motion of defendant for summary judgment and
dismissed the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for the reasons stated in the
decision at the Court of Claims.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court